DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/29/2021. 
Claim(s) 11, 13 and 14 are currently pending. 
Claim(s) 11 has been amended. 
Claim(s) 1-10, 12 and 15-21 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 11/29/2021, with respect to the rejection of claim(s) 11, 13 and 14 have been fully considered and are persuasive.  The rejection of claim(s) 11, 13 and 14 has been withdrawn. 

Allowable Subject Matter
Claims 11, 13 and 14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11

	Roof teaches a method in which a gas diffusion layer is printed [see Fig. 3].  Roof further teaches printing a PEM [Fig. 4].  However, Roof does not teach a step of dispensing a gas diffusion layer to the coated polymer electrolyte electrode as recited in the claim.  Accordingly, claim 11 is allowed.
Regarding claims 13 and 14
	Claims 13 and 14 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721